Citation Nr: 1715717	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The Board in November 2014 remanded the appealed claims for service connection for bilateral hearing loss and a psychiatric disorder for additional development.  The Board also remanded the claims for service connection for a skin rash and sleep apnea for the RO to issue a statement of the case.  Although VACOLS shows those appeals were closed by the RO for failure to perfect the appeal, the Veteran did timely perfect the appeals of the skin rash and sleep apnea claims by a VA Form 9 submitted in January 2015.  Accordingly, those issues have been added to the cover page. 

The Board notes that in the March 2016 supplemental statement of the case, the RO recharacterized the Veteran's psychiatric disorder claim as service connection for posttraumatic stress disorder (PTSD) also claimed as depression.  Active development of that appeal is still being undertaken, as shown in VBMS and VACOLS, and such issue has not been recertified for appellate review.  Accordingly, that issue will be the subject of a later Board decision as necessary.  

The Board also notes that the Veteran has filed a notice of disagreement with the effective date of nonservice connected pension.  This appeal is listed in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the notice      of disagreement and is currently in the process of adjudicating the appeal. Action by the Board at this time may actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and that issue will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection a skin rash and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED     to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A hearing loss disability was not shown in service or for many years thereafter,    and the most probative evidence indicates the Veteran's current hearing loss is not related to military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands pertinent to the hearing loss claim have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran in January 2015 clarified that he was requesting an additional Board videoconference hearing not only for the claims for service connection for a skin rash and sleep apnea about which he did not previously testify, but also for the claims for service connection for hearing loss and a psychiatric disorder which he addressed at his January 2013 hearing before the undersigned.  Because the Veteran already addressed his claim for service connection for hearing loss at this January 2013 hearing, his right to a hearing to address this claim pursuant to 38 C.F.R. § 3.103(c)(1) has been fulfilled.  The Veteran has not presented good cause for the need for another hearing to address the issue.  Thus, his request for an additional Board hearing to address the hearing loss issue is denied. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for Bilateral Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss (as organic diseases of the nervous system) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

For claims for service connection for hearing loss disability, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed hearing loss as a result of noise exposure during his active service.

As an initial matter, the Board notes that at the Veteran's February 2016 VA examination, audiometric findings met the regulatory criteria for hearing loss disability.  38 C.F.R. § 3.385.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

In a March 2016 notice of disagreement the Veteran asserted that he had attached a service treatment record showing a hearing loss in support of his hearing loss claim.  However, the submitted record was only a copy of one page of his September 1973 service separation examination, and thus provided no additional evidence to support the claim.  

Upon service entrance examination in August 1972, audiometric pure tone thresholds in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
-
5
LEFT
15
10
0
-
5

The Veteran then informed that his usual occupations were a musician and a painter.  

Upon service examination in September 1973 for purposes of service separation, audiometric pure tone thresholds in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
10
LEFT
5
5
5
10
10

The record contains December 2009 and January 2015 statements by the Veteran's older brother, who was stationed with the Veteran during part of the Veteran's service.  Their service together is confirmed by the Veteran's service personnel records.  The Veteran's brother informs in these statements that he and the Veteran while aboard the USS Pyro were involved in feeding ammunition to 5" gun turrets during target practice, and that on one occasion which the brother witnessed, a fellow soldier played a prank on the Veteran by pulling off the Veteran's headgear while the gun was firing.  He informed that the Veteran reported ringing in his ears following that incident, with persistent ringing ever since.  In his testimony before the undersigned, the Veteran asserted that this prank of pulling off the headset while the gun was firing was done to him a few times during service.  

While the Board will accepting the Veteran's assertions of noise exposure in service as competent and credible, the service treatment records do not reveal a hearing loss disability during service, nor is there any competent medical evidence showing a hearing loss disability within the year following discharge from service.  Accordingly, competent medical evidence showing a relationship between the Veteran's current hearing loss disability and service is needed to support the claim. 

On this question, the only medical opinion of record was provided by the February 2016 VA audiology examiner.  The examiner reviewed the claims file, noting that the Veteran's military occupational specialty was listed as equivalent to water transportation occupations, but that the Veteran reported manning and loading gun turrets aboard an ammunition supply ship, and his brother provided a lay statement, having also served aboard that ship, support his exposure to noise in that capacity.  However, the examiner noted that the Veteran's service entrance and exit examinations did not show any threshold shifts over the course of service.  

At the February 2016 examination, audiometric pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
50
45
LEFT
30
25
25
45
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The examiner noted the Veteran's own reports of hearing difficulties, including having a hard time communicating, complaints about having the television too   loud, and being laid off from work due to inability to communicate.  The Veteran reported having high pitched sound in both years which he noticed while in service in 1973 aboard the USS Pyro.  

The examiner considered the Veteran's report of being exposed to combat and associated noise aboard ship during the Vietnam Era, but concluded based on the absence of evidence of a significant threshold shift in either ear in service that the evidence preponderated against hearing loss being causally related to service.  In a March 2016 addendum to the February 2016 examination, the examiner clarified a misstatement in the original examination report, in that she meant to opine that it was not at least as likely as not that the Veteran's hearing loss in each ear was caused by or a result of noise exposure in service.  There is no medical opinion      to the contrary.

While the Veteran believes that his current bilateral hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss as a disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent   to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service   is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss disability is not competent 
medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, a hearing loss disability was not shown in service or for decades thereafter, and the only medical opinion of record addressing the relationship between his current hearing loss and service is against the claim.  Thus, the preponderance of probative evidence of record is against the claim, and service connection for hearing loss is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.      Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

Although the RO closed out the appeals for service connection for sleep apnea and    a skin rash in VACOLS for failure to perfect the appeal, the record reflects the Veteran filed a timely VA Form 9 that was received on January 6, 2015.  On that form, the Veteran requested a Board videoconference hearing to address those claims.  Board videoconference hearings are scheduled by the RO.  Thus, remand is required. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request.  A copy of the notice letter advising him of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


